                                                              United States Bankruptcy Court
                                                                    District of Arizona
In re:                                                                                                                 Case No. 20-08940-BKM
RAFAEL TURNER                                                                                                          Chapter 7
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0970-2                                                  User: teranm                                                                Page 1 of 2
Date Rcvd: Oct 27, 2020                                               Form ID: van093                                                            Total Noticed: 8
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 29, 2020:
Recip ID                 Recipient Name and Address
db                     + RAFAEL TURNER, 8330 NORTH 19TH AVENUE, #2064, PHOENIX, AZ 85021-5276
16168051               + 12 SPEEDY CASH 55, P. O. BOX 780408, WICHITA, KS 67278-0408
16168052                 BUREAU OF MEDICAL ECONOMICS, RE: EMERGENCY PROFESSIONAL SERVICE, 326 EAST CORONADO, PHOENIX, AZ
                         85004-1524
16168053               + CREDIT LENDING SERVICES, 335 NORTH 3RD STREET, BURBANK, CA 91502-1115
16168055               + IQ DATA INTERNATIONAL, RE: STILLWATER APARTMENTS AZ, 1600 WEST BROADWAY ROAD, TEMPE, AZ 85282-1134
16168056               + THE HALLSTROM LAW FIRM, PLLC, RE: TLF LLC, 1221 EAST OSBORN ROAD #101, PHOENIX, AZ 85014-5540

TOTAL: 6

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
smg                       Email/Text: bankruptcynotices@azdor.gov
                                                                                        Oct 28 2020 01:00:00      AZ DEPARTMENT OF REVENUE,
                                                                                                                  BANKRUPTCY & LITIGATION, 1600 W.
                                                                                                                  MONROE, 7TH FL., PHOENIX, AZ 85007-2650
16168054                  Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                        Oct 28 2020 01:01:00      INTERNAL REVENUE SERVICE, STOP 5082
                                                                                                                  PX, 210 EAST EARLL DRIVE, PHOENIX, AZ
                                                                                                                  85012

TOTAL: 2


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 29, 2020                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 27, 2020 at the address(es) listed
below:



        Case 2:20-bk-08940-BKM Doc 28 Filed 10/27/20 Entered 10/29/20 22:00:42                                                                      Desc
                             Imaged Certificate of Notice Page 1 of 3
District/off: 0970-2                                 User: teranm                Page 2 of 2
Date Rcvd: Oct 27, 2020                              Form ID: van093            Total Noticed: 8
Name                        Email Address
CLAUDIA (AZCLDP 80268) PLOTNICK
                          cplotnick@cox.net

DALE D. ULRICH
                            AZ18@ecfcbis.com

U.S. TRUSTEE
                            USTPRegion14.PX.ECF@USDOJ.GOV


TOTAL: 3




       Case 2:20-bk-08940-BKM Doc 28 Filed 10/27/20 Entered 10/29/20 22:00:42     Desc
                            Imaged Certificate of Notice Page 2 of 3
FORM VAN−093
REVISED 08/01/2018



                          UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF ARIZONA

In re:                                                     Case No.: 2:20−bk−08940−BKM

    RAFAEL TURNER                                          Chapter: 7
    8330 NORTH 19TH AVENUE
    #2064
    PHOENIX, AZ 85021
    SSAN: xxx−xx−0499
    EIN:

Debtor(s)


                                      ORDER REINSTATING CASE

   The above−captioned Debtor(s) having filed a motion to reinstate this case pursuant to Bankruptcy Rule 9024; the
case having been dismissed because required documents were not filed, filing fees were not paid, or due to
administrative error. As Debtor(s) have now cured the deficiencies,

    IT IS ORDERED that this case is reinstated. Debtor(s) have waived the right to object to complaints, motions, or
proofs of claim filed under Fed.R.Bankr.P. 4004(a), 4007(c), 1017(e), and 3002(c) on grounds of timeliness, so long
as they are filed not later than 30 days following notice of this order.

   NOTICE IS ALSO GIVEN that the order was entered on the docket this date.




Date: October 27, 2020                                     BY THE COURT



Address of the Bankruptcy Clerk's Office:                  Honorable Brenda K. Martin
U.S. Bankruptcy Court, Arizona                             United States Bankruptcy Judge
230 North First Avenue, Suite 101
Phoenix, AZ 85003−1727
Telephone number: (602) 682−4000
www.azb.uscourts.gov




    Case 2:20-bk-08940-BKM Doc 28 Filed 10/27/20 Entered 10/29/20 22:00:42                                  Desc
                         Imaged Certificate of Notice Page 3 of 3
